In a proceeding 'by a wife against her husband to compel him to provide her with reasonable support, the husband appeals from a final order of the Domestic Relations Court of the City of New York, Family Court Division, County of Kings, dated June 8, 1960, made after a hearing and the taking of proof, directing him to pay her $40 a week beginning June 10, 1960. Order modified on the law and the facts by reducing the weekly payments to $30. As thus modified the order is affirmed, without costs. Findings of fact insofar as they may be inconsistent herewith are reversed, and new findings are made as indicated herein. In our opinion, under all the relevant facts and circumstances presented by this record, an award of $30 a week is *494sufficient to furnish reasonable support for the wife; and the higher award made by the trial court is excessive. Beldock, Acting P. J., Ughetta, Christ and Pette, JJ., concur.